Citation Nr: 1608445	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-24 341	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for tinnitus, including as secondary to a major depressive disorder with schizoaffective disorder.

3.  Entitlement to a rating higher than 50 percent for the major depressive disorder with schizoaffective disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1999 to September 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the 50 percent rating for the Veteran's major depressive disorder with schizoaffective disorder and denied his claims of entitlement to service connection for allergic rhinitis, tinnitus, and a sleep disorder.

In October 2014, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

The Board subsequently, in March 2015, issued a decision denying the claim for a rating higher than 50 percent for the major depressive disorder with schizoaffective disorder.  However, the Board instead remanded the remaining claims of entitlement to service connection for allergic rhinitis, tinnitus and a sleep disorder for further development and consideration.

The Veteran appealed the denial of a rating higher than 50 percent for his major depressive disorder with schizoaffective disorder to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting an October 2015 Joint Motion for Partial Remand (JMPR), the Court vacated, in other words set aside, the Board's denial of this claim.  The parties to the JMPR determined that the Board had not provided an adequate statement of reasons or bases for its determination that the Veteran was not entitled to a rating higher than 50 percent for this service-connected disability.  The Court consequently remanded this claim to the Board for further proceedings consistent with the JMPR.  The Court also determined that the remaining claims for service connection for allergic rhinitis, tinnitus and a sleep disorder, which the Board remanded rather than decided, were not before the Court.

In a September 2015 rating decision since issued, however, the Veteran's claim for service connection for sleep apnea was granted and an initial 50 percent rating assigned retroactively effective as of January 12, 2011.  He has not in response appealed the rating or effective date assigned for this now service-connected disability, so this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Regarding the claims for service connection for allergic rhinitis and tinnitus, which as mention also were remanded, the RO or Appeals Management Center (AMC) since has issued a Supplemental Statement of the Case (SSOC) in September 2015 continuing to deny these claims, so they, too, are again before the Board.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS), which is a paperless claims processing system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed using this system, all future consideration of this appellant's case should take into consideration the existence of this electronic record.

Regrettably, the Board must again remand the claim of entitlement to service connection for allergic rhinitis since it requires even further development before being decided on appeal.  However, the Board is going ahead and deciding the remaining claims for service connection for tinnitus and for a rating higher than 50 percent for the major depressive disorder with schizoaffective disorder.


FINDINGS OF FACT

1.  It is just as likely as not the Veteran's tinnitus is a consequence of noise exposure and consequent injury (acoustic trauma) during his military service.

2.  His major depressive disorder with schizoaffective disorder is manifested by a depressed mood, anxiety, difficulty adapting to stressful circumstances, memory impairment, flattened or constricted affect, sleep impairment, difficulty in establishing and maintaining effective relationships, and paranoia, in turn resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria are not met, however, for a rating higher than 50 percent for his major depressive disorder with schizoaffective disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9434 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Regarding the claim for service connection for tinnitus, since the Board is fully granting this claim, there is no need to discuss whether there has been compliance with the VCAA because, even if its obligations were not met the error would be inconsequential, therefore at most nonprejudicial, i.e., harmless.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the claim for an increased rating for the major depressive disorder with schizoaffective disorder, the Veteran was provided this required notice and information in a February 2011 letter, prior to the initial adjudication of this claim in the February 2012 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See again Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs) and VA treatment records for the applicable period on appeal have been obtained and associated with his claims file for consideration.  

Also, the Veteran was provided a VA examination in March 2011 with an addendum report issued in December 2011, and another VA examination more recently in June 2014.  The reports of these examinations and addendum collectively contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings for rating the major depressive disorder with schizoaffective disorder in relation to the applicable rating criteria.  Notably, during the October 2014 videoconference hearing before the Board, the Veteran and his representative requested an additional examination to reassess the severity of the Veteran's psychiatric disability, contending that the last (most recent) examination was in March 2011, so outdated since more than 3 years earlier.  That is incorrect, however, as the Veteran was most recently examined concerning this disability in June 2014, so only a few months prior to the hearing before the Board in October 2014.  The Veteran has not asserted, including during his hearing, that his disability has worsened even since that more recent June 2014 examination, and his hearing testimony does not otherwise indicate any increase in symptoms such that another examination is needed.  Therefore, VA's duty to assist in obtaining relevant records and an examination and/or opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, the October 2014 Board hearing was appropriately conducted as the presiding VLJ, the undersigned, duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II.  Service Connection

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing injury sustained or disease contracted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for a disability on a direct-incurrence basis there must be competent and credible evidence of:  (1) the present existence of the disability being claimed or, at the very least, indication of its presence since the filing of the claim or contemporaneous thereto; (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without the need to otherwise establish a relationship to service, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").


This one-year grace period mentioned following service additionally allows for the granting of presumptive service connection for the VA-defined chronic diseases, including organic diseases of the nervous system such as tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must also determine whether the evidence is also credible, as only then does it have ultimate probative value.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that he has tinnitus because of noise exposure from firing rifles during his military service.  Turning first to whether he has this claimed disease, it has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Accordingly, it is within his competency to identify symptoms of tinnitus and the condition's presence is therefore established through his lay statements and hearing testimony.  Moreover, VA examinations in June 2014 and September 2015 note his reports of recurrent tinnitus.

The Veteran's STRs are unremarkable for complaints, treatment or diagnosis of tinnitus.  A September 2003 hearing conservation data form indicated normal hearing, bilaterally, but also noted that he was "routinely noise exposed."  

It was indicated that he used hand-formed earplugs as hearing protection.  The STRs do not contain a copy of any separation examination.  The Veteran's DD Form 214 indicates that his Military Occupational Specialty (MOS) was personnel clerk, but he also received a rifle expert badge and underwent Marine Combat Training in January 2000 and a Sergeants Course in June 2002.  Consequently, based on this information, the Board concedes that he was exposed to loud noise during his service in the manner alleged.  38 U.S.C.A. § 1154(a).

During an RO hearing in April 2014, the Veteran testified that he had first noticed tinnitus around 2010 or 2011, a month before he was hospitalized for a psychiatric condition.  But he also indicated that, during service, the firing of weapons would irritate his ears and that certain loud noises would sometimes affect his ears.  He explained that he was exposed to noise when undergoing firearms qualifications while in service during basic and combat training, as well as weapons training during a Sergeants Course.  After service, when working a security job around 2010, his tinnitus was aggravated due to a sliding door in the building opening and closing.  He contended the damage that was caused in the military was aggravated by his security job in 2010.  He therefore cited the noise exposure in service as the originating source or cause of his tinnitus, rather than anything that had occurred since his discharge from service.

In June 2014 the Veteran underwent a VA audiological examination.  His claims file was reviewed for the pertinent history.  The examiner noted that the Veteran fired weapons with both hands, used hearing protection, and required a hearing conservation program.  The Veteran indicated that he had first developed tinnitus in 1999, so while in service, from heavy machine gun firing when in training.  The examiner opined however that it was less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure.  The examiner explained that the Veteran reported intermittent tinnitus, occurring only 2-3 times a week and lasting 10-15 minutes.  The Veteran reported no in-service combat activity and used ear protection when using firearms.  The examiner also noted that the medical literature estimated that 32 percent of the general population was affected by tinnitus, and for 43 percent suffering there is no known cause.  

During his subsequent October 2014 videoconference hearing before the Board, the Veteran testified that he had fired rifles during quarterly rifle training and had fired heavy machine guns and grenade launchers during military leadership courses.  He indicated that his problem with tinnitus had started in service around June 2000 or 2002, when he completed his leadership course.  Since service, he had developed ringing in his ears intermittently, such as in around 2011, when working at a job where a sliding door would cause this sensation.

While the Veteran has provided differing dates of onset of his tinnitus, the dates he has provided all have been during his active military service, and the Board finds no inherent reason to doubt his credibility as concerning when he initially experienced this condition and its effects.  Although he testified during his earlier April 2014 RO hearing that he had first noticed tinnitus after his service, while working at his civilian job in 2010, he then clarified that the noise exposure he had experienced during that job in 2010 was, in actuality, an aggravating source of his tinnitus, not the initial cause of it.  Also, while a March 2005 VA treatment report notes no symptoms of tinnitus on that date, the Veteran has indicated and it is documented that his tinnitus is intermittent.  The recurrent nature of tinnitus is still enough to establish it as a chronic (meaning permanent) disability.  Plus the Veteran has otherwise consistently maintained that his tinnitus began during his military service, not after, and that he has had intermittent tinnitus since his service.

Although the June 2014 VA examiner provided an opinion that it is less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure, given the Veteran's competent and credible statements that he developed tinnitus in service and that it has persisted, albeit intermittently, ever since, the Board finds that the evidence on the whole is in relative equipoise concerning the time of onset of this disease, meaning about evenly balanced for versus against the claim.  And in this circumstance the claim must be granted with resolution of this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.

Lastly, the Veteran also has argued that his tinnitus is secondary to his 
service-connected major depressive disorder with schizoaffective disorder.  Service connection is permissible on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, for the reasons and bases already discussed, entitlement to service connection for tinnitus has been established based on a direct relationship with the Veteran's service, and therefore the additional issue of secondary service connection need not be addressed.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected major depressive disorder with schizoaffective disorder has been rated as 50-percent disabling under the provisions of 38 C.F.R. § 4.130, DC 9434, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  A 50 percent rating is warranted if the disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A higher 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  These criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

An even higher, and maximum possible, 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9434.

This list of symptoms in this Diagnostic Code is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be 
all-encompassing or exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Turning now to the relevant evidence in this case, VA treatment records dated in June 2010 show the Veteran reported having a brief, self-limited anxiety spell or panic attack, which he attributed to the added stress of taking care of his parents' property while they were away.  Additional VA records dated in December 2010 show he appeared with a flat affect but was capable of a full range of expression.  The treating clinician noted the Veteran to be coherent and more spontaneous, but he only weakly engaged matters at hand.  On December 28, 2010, records show he called his parents to drive him to the emergency room.  While there, he attempted to leave but was persuaded to return.  He presented with paranoia, delusions, and insomnia, and reported that he had not taken his medications for about 6 months.  He expressed concern about surveillance of his home and people trying to harm him and his family.  He denied being depressed and had been otherwise functional at his job and in school.  On objective mental status evaluation, he had appropriate grooming and behavior, with normal speech and an euthymic mood.  His thoughts were coherent, but delusions and paranoia were present.  His GAF score was 35.

Additional VA treatment  records dated in February 2011, only two months later, show the Veteran denied any feelings of hopelessness, suicidal ideation, or homicidal ideation.  It was indicated that he had no mood swings and denied having delusions and hallucinations.

A VA examination was done in March 2011, during which the Veteran reported being hospitalized for 1 week in January (presumably of that year).  On objective mental status evaluation, he was fully oriented with proper grooming and hygiene.  His speech was normal, but his answers to questions were short.  His mood was guarded, and his affect was constricted and noted to be "mask-like" by the examiner.  There were no hallucinations or delusions present.  There was no suicidal or homicidal ideation.  Memory and comprehension were intact.  The examiner assigned a GAF score of 55, noting that the Veteran's prognosis was fair but prone to exacerbation with stress or the stoppage of medication.  In an addendum opinion, the examiner further noted that the Veteran had occupational and social impairment with reduced reliability and productivity, but again noted that he was prone to exacerbation when under pressure.

In another addendum opinion in December 2011, the examiner indicated the Veteran's condition caused moderate occupational impairment.  Under the stress of a regular job, there was a possibility that symptoms might become exacerbated, resulting in confusion, poor concentration, and an increase of psychotic symptoms.  Social functioning was also moderately limited.

In January 2012, it was noted that the Veteran had no suicidal or homicidal ideation and no auditory or visual hallucinations.  VA records dated in April 2012 show he was extremely anxious and "troubled" during his weekends off from work.  He also had a strained relationship with his parents.  In May 2012, he was noted to have his usual stiff, expressionless, "wooden" appearance.  His affect was flat, and he had little to say during the visit.  However, records from June 2012 show his affect had improved, and he had more spontaneous expression.

VA treatment records from September 2012 indicate the Veteran and his wife had begun marital therapy for lack of communication.  However, the Veteran indicated that he wanted to be a better husband and wanted to work on communication with his wife.  Intake forms from October 2012 note no past history of visual, auditory, and paranoid hallucinations.  He was assessed a GAF score of 59.  In November 2012 he reported liking his job and that it was going well for him.  His wife stated that he participated in a potluck at work, and that they were having dinner together and talking more.

In December 2012 the Veteran denied any suicidal ideation, homicidal ideation, and hallucinations.  He denied feeling hopeless, and a depression screening was negative.  In January 2013 he and his wife attended martial therapy again, and indicated that things were better, and that they would connect when he returned home from work.  He was comfortable at his job and doing things with his 
co-workers.  He indicated that he was accepted at work, although known for being shy and serious.  The importance of being responsive to his partner was discussed with him.  Additional records dated in March 2013 show he was alert, coherent and logical.  He expressed a preoccupation with cancer due to his smoking history. 

In June 2013 the Veteran reported he was doing well.  He got along with his parents and spent time with his wife and their dog.  On examination, he was alert, oriented, logical and cognitively intact.  His affect and mood were noted to have improved, and the treating physician described him as "nearly normal."  Additional VA records dated in December 2013 show he reported feeling very well.  On examination, he was alert, oriented, coherent and logical.  His mood was euthymic and his affect full.

The Veteran testified at an RO hearing in April 2014.  He stated that he was not very social and felt anxious at times around family or people at work.  He talked to his brother and had about 5 or 6 friends.  He also had some memory loss and difficulty with completing simple work tasks.

An April 2014 letter from the Veteran's VA doctor noted that the Veteran had ongoing complaints of anxiety, depression and insomnia.  His medications prevented a recurrence of psychotic features.  VA records also dated in April 2014 show evidence of mild anxiety, depression, and tension on examination, but notably the Veteran reported engaging in travel assignments for his job.  He was also active with his family and described taking his 9-year-old cousin to a sporting event.  In June 2014 treatment records he denied suicidal and homicidal ideations and denied audiovisual hallucinations.   

The Veteran underwent an additional VA compensation examination in June 2014.  The examiner observed the Veteran's condition was manifested by depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, disturbances in mood and motivation, difficulty in adapting to stressful circumstances, and persistent delusions or hallucinations.  Equally, however, the examiner also noted that the Veteran had occupational and social impairment due to only mild or transient symptoms, which decreased work efficiency only during periods of significant stress.  The Veteran reported working full time as a Federal Aviation Administration (FAA) administrator.  The examiner indicated the Veteran was anxious during the evaluation and exhibited mild paranoid traits.

During his October 2014 Board hearing, the Veteran reported difficulty with memory and concentration issues.  He denied any suicidal ideation or legal issues and stated that things were going pretty well for him.

VA treatment records from December 2014 note the Veteran's statements that "everything is going well."  It was indicated that he had a flexible work schedule and was working on another bachelor's degree.  His work was going well, and he traveled for work twice and began training a new employee.  Although he did not have a home office anymore, he indicated that he was still able to work out and concentrate on work and school.  He was assessed as being well into remission and was able to function normally.

In view of this aforementioned evidence, the Board finds that the Veteran's major depressive disorder with schizoaffective disorder is characterized in the main by the following signs or symptoms during the period at issue in this appeal:  depressed mood, anxiety, difficulty adapting to stressful circumstances, memory impairment, panic attacks occurring no more than weekly, flattened or constricted affect, sleep impairment, difficulty in establishing and maintaining effective relationships, and paranoia.  These symptoms are similar to many of those contemplated by the currently-assigned 50 percent rating .  In particular, the General Rating Formula lists, among other things, flattened affect, disturbances of motivation and mood, and impairment of short- and long-term memory, among the types of symptoms commonly associated with a 50 percent rating, so the existing rating.  38 C.F.R. § 4.130.  Moreover, the General Rating Formula lists, among other things, depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) and chronic sleep impairment among the types of symptoms associated with even a lesser 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's major depressive disorder with schizoaffective disorder.  


Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his condition rises to the 70-percent level in severity.  Indeed, the 30-percent, 50-percent, and 70-percent criteria each contemplate some form or degree of mood impairment.  The Board therefore, instead, must look to the frequency, severity, and duration of the impairment to determine the appropriate rating, not just the mere fact that the Veteran admittedly has it.  Id.  And, here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best the 50 percent criteria that contemplate "disturbances" in mood.  38 C.F.R. § 4.130.  He is adequately compensated for this impairment.

The same holds true for the Veteran's flattened affect, as reflected in the March 2011 VA examination report and May 2012 VA records.  His 50 percent rating already compensates him for "flattened affect."  The level of his affect was described at one time as "mask-like." while on at least two other occasions he exhibited a "nearly normal" or "full" affect.  See June 2013, December 2013 VA treatment records.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms and, most importantly, their consequent effect on his social and occupational functioning, the Board finds that his level of flattened affect is closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.

The record on appeal does show the Veteran's condition results in difficulty adapting to stressful circumstances, one of the listed criteria for a higher 70 percent rating, though not to the extent required for a rating at this higher level.  To wit, the March 2011 VA examiner indicated the Veteran was prone to exacerbations when under pressure, such as the stress of a regular job.  But this manifestation, alone, does not warrant or entitle him to a higher 70 percent rating.  Also, the Board sees that the June 2014 VA examiner indicated the Veteran's symptoms included the inability to establish and maintain effective relationships.  However, as discussed above, the overall evidence indicates that, while the Veteran has had some difficulty in establishing and maintaining relationships, it does not indicate that he is unable to establish or maintain relationships.  In particular, the record reflects that he and his wife sought martial counseling together due to a lack of communication.  And during the course of this counseling he indicated that he wanted to better his relationship with his wife, and once they began working on communicating with each other their relationship became better, so improved.  The evidence also shows that, once the Veteran got a new job in 2012, he became comfortable at work, began spending time with co-workers, and even participated in a pot-luck with them.   

The Veteran's admittedly many symptoms nonetheless fall squarely within the range of the currently-assigned 50 percent rating, again, when more so considering their consequent effects on his social and occupational functioning.  And while the Board also finds that his symptoms cause occupational and social impairment to at least some degree, given the frequency, nature, and duration of the symptoms, on the whole, they result in no more than occupational and social impairment with reduced reliability and productivity.  This is evident from the March 2011 VA examiner's specific finding of occupational and social impairment with reduced reliability and productivity, as well as the more recent June 2014 finding of occupational and social impairment due to what were considered mild or transient symptoms that decrease work efficiency only during periods of significant stress.  The assigned GAF scores ranging from 55 to 59 reflect less severe impairment.  The Veteran's symptoms do not more closely approximate the types of symptoms contemplated by a higher 70 percent rating and do not otherwise result in an overall level of social or occupational impairment consistent with such a higher rating.

The Board is also mindful that the Veteran was hospitalized for his psychiatric condition for a one-week period from December 2010 through January 2011.  His VA treatment records during this period reflect heightened symptomatology, such as delusions.  He consequently was also assigned a GAF score of 35, indicative of major impairment in his social and occupational functioning.  Also notably, however, it was specifically indicated at the time that he had not been taking his prescribed medication for as much as 6 months leading up to that hospitalization.  The March 2011 VA examiner further noted that the Veteran's condition was prone to exacerbation when he discontinued taking his medication, as prescribed, and the April 2014 letter from the Veteran's doctor reaffirmed that medication prevents a recurrence of psychotic features.  This evidence therefore, especially when considered together, affirms that his symptoms are controlled, at least partially, by continuous medication (assuming he takes it as prescribed), which is one of the criteria listed under even the most minimum 10 percent rating of the General Rating Formula. 

A recent Memorandum Decision, No. 13-1918, of the higher Veterans Court (CAVC) discussed the ameliorative effects of medication and how such impacts disability evaluations per Jones v. Shinseki.  The Board's decision that was appealed to the Veterans Court (CAVC) had denied a disability rating higher than 30 percent for service-connected tension headaches.  The CAVC vacated the Board's decision.  The appellant, among other things, argued that the Board had provided an inadequate statement of reasons or basis by failing to account for favorable evidence of the severity of his headaches.  In finding that the appellant did not meet the criteria for a 50 percent rating, the Board noted that, "notwithstanding the frequency and discomfort associated with the [appellant's] headache attacks, . . . the [appellant]'s economic inadaptability is not severe but rather both mild and speculative."  The Board further explained:  "Here, at worst, the [appellant] has indicated that his tension headaches flared up approximately three to four times per month lasting anywhere from three to four hours.  The Board does not find this rate and duration to be 'very frequent' or 'prolonged.'" 

The CAVC, however, agreed with the appellant's argument that this finding appeared inconsistent with July 2007 testimony "that since Vietnam [the appellant] has been plagued with daily headaches, with multiple headaches each day, and that without medication he would be incapacitated and unable to function in a normal way once or twice per week."  The CAVC found, by citing multiple pieces of evidence in the record, that it appeared that the Board took into account the effects of medication on the appellant's headaches when making this finding.  Given this evidence, the CAVC concluded that the Board's analysis appeared to be inconsistent with Jones v. Shinseki, 26 Vet. App. 56 (2012).  In Jones, the CAVC held that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id., at 63.  The CAVC also stated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Id.  In this other case, it appeared to the CAVC that the Board had denied a higher rating, at least in part, based on the ameliorative effects of medication when the rating code did not specifically contemplate those effects.

Here, though, because the use of continuous medication is expressly contemplated, and because the Veteran's symptoms are controlled by medication, a higher rating should not be assigned for periods of heightened symptoms resulting from the absence of medication (i.e., the Veteran admittedly failing to take it as prescribed).

In addition, this particular episode in question does not warrant the award of a higher rating since the duration of the hospitalization, one week, is relatively short, including shorter than the 21 or greater days required for a temporary 100 percent rating under the special provisions of 38 C.F.R. § 4.29.  To the extent the June 2014 VA examiner noted some paranoia present, it was found to be mild, i.e., less severe.  The examiner also noted that the Veteran denied having auditory hallucinations at that time.  The Board also acknowledges that the June 2014 VA examiner checked the box in the examination form for "persistent delusions and hallucinations."  However, based on the review of the Veteran's history and the current examination results, the examiner determined that the totality of the Veteran's psychiatric symptoms were reflective of occupational and social impairment due to only mild or transient symptoms, which decreased work efficiency only during periods of significant stress.  The finding of persistent delusions and hallucinations is also not consistent with the other objective evidence of record, in particular, the contemporaneous VA treatment records that do not contain notations of delusions or hallucinations.  As such, the overall evidence of record does support a finding that the Veteran experiences persistent delusions or hallucinations.

In sum, the Veteran's overall disability picture does not warrant a rating exceeding 50 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule, however, the preponderance of the evidence is against any higher rating, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In evaluating this claim for a higher rating for this disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's major depressive disorder with schizoaffective disorder with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  The rating criteria specifically contemplate his flattened affect, depression, anxiety, and paranoia, etc.  Moreover, as noted earlier, symptoms listed in the VA's General Rating Formula for Mental Disorders serve as mere examples of the type and degree of the symptoms, or their effects, which would justify a particular rating and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Therefore, the Rating Schedule, itself, contemplates a wide array of symptoms that may be associated with psychiatric disabilities, even if not specifically listed in the Rating Schedule.  There is no indication this disability at issue results in any symptoms falling so far outside the purview of the Rating Schedule as to render it inadequate.

Finally, the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record, either expressly or implicitly.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for tinnitus is granted.

But a rating higher than 50 percent for the major depressive disorder with schizoaffective disorder is denied.



REMAND

While the Board sincerely regrets the still additional delay involved in again remanding the remaining claim for service connection for allergic rhinitis, this further development is required to comply with VA's duties to notify and assist the Veteran in fully developing the facts pertinent to this claim.  38 C.F.R. § 3.159.  As already explained, VA has a duty to assist him in fully developing this claim, which includes assisting him in obtaining all identified outstanding records of private medical treatment to the extent relevant to the claim.  38 C.F.R. § 3.159(c)(1).

When previously remanding this claim in March 2015, the Board directed that private treatment records be obtained from Kaiser Permanente from 2000 to 2001.  It was also noted that, if necessary, the Veteran should complete an updated VA Form 21-4142 (Authorization and Consent to Release Information to VA), allowing VA to obtain these confidential records.

In an April 2015 letter, the RO/AMC asked the Veteran to "please tell us about any recent private (non-VA) treatment you have received for your claimed conditions.  In particular, we are interested in records from Kaiser Permanente in Harbor City, California."   The letter then requested that he complete and return an enclosed VA Form 21-4142.  He did not respond.  However, the April 2015 letter did not explain to him that a new authorization was being requested for records from 2000 to 2001 because the one he previously had submitted in April 2014 had expired.  Also, the letter requested information regarding "recent" treatment.  It therefore is conceivable that he simply misunderstood the letter as only requesting a VA Form 21-4142 regarding recent treatment from Kaiser Permanente, rather than concerning his treatment from 2000 to 2001.  So to avoid any potential confusion, he should be afforded another opportunity to provide an updated VA Form 21-4142 for records from Kaiser Permanente from 2000 to 2001.  He should also be advised why he must submit a new release form for these records.


Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Specifically request that the Veteran complete a new VA Form 21-4142 regarding his private treatment from the Kaiser Permanente facility in Harbor City, California, from 2000 to 2001.  Inform him that his originally completed and submitted medical authorization, dated in April 2014, allowing VA to obtain these confidential records since has expired (after the allotted 180 days).  Therefore indicate that it is essential that he complete and return this new medical consent release form if he wants VA's assistance in obtaining these additional records.  If he completes and submits this new VA Form 21-4142, attempt to obtain these private medical records.  38 C.F.R. § 3.159(c)(1).  Appropriately notify him if unable to obtain these additional records.  38 C.F.R. § 3.159(e)(1).

2.  Then readjudicate this remaining claim for service connection for allergic rhinitis in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's  satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


